DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 30 has been canceled by pre-amendment.
Claims 31 – 50 are pending in this Office Correspondence.

Double Patenting
Claim 31 – 50 of this application is patentably indistinct from claims 1 – 10 of Application No. 13/573,564, now U.S. Patent 9,275,148. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 15/057,052
Co-pending Application 13/573,564
31. A method of obtaining performance metrics for one or more computing devices, the method comprising:

receiving a plurality of performance metric values that represent a performance metric associated with operations performed by one or more computing devices; 
generating a compact data structure, wherein generating the compact data structure comprises: 
for each performance metric value in the plurality of performance metric values, identifying whether the performance metric value is within an existing defined range, 
when the performance metric value is within the existing defined range, incrementing an existing count value characterizing a number of performance metric values within the existing defined range, or when the performance metric value is not within any existing defined range, defining a new range, 
wherein boundaries of the new range are set as a second function of the performance metric value, the second function being based on a predefined accuracy value, and wherein an approximation of the performance metric value associated with the new range is within a threshold based on the predefined accuracy value, 
incrementing a new count value characterizing a number of performance metric values within the new range; and 

storing the compact data structure in an electronic data storage device with less memory than would be required to store the plurality of performance metric values in a sequence.

32. The method of claim 31, further comprising: outputting output data of the compact data structure, the output data including the approximation of the performance metric value for each defined range of the compact data structure.

33. The method of claim 31, wherein an approximation of a given performance metric value is defined as logy(x) for a corresponding performance metric value, x, wherein ; = 1 -- 2ct, wherein a is the predefined accuracy value, and wherein each range is defined as ;Q < - i 7 yL .

34. The method of claim 31, further comprising deriving a statistical approximation value from the compact data structure based on the approximation of the performance metric value for each defined range, the statistical approximation value representing one or more of a mean, a median, a mode, a quantile value, and a standard deviation of the plurality of performance metric values.

35. The method of claim 31, wherein the compact data structure is a first compact data structure, the method further comprising: 
merging the first compact data structure with a second compact data structure having the predefined accuracy value, wherein merging comprises: 
for each defined range of the first compact data structure that shares an index value with a defined range of the second compact data structure, 
adding a first count value associated with the defined range of the first compact data structure to a second count value of the defined range of the second compact data structure to generate a third count value, 
associating the third count value with the defined range of the first compact data structure, and 
discarding the defined range of the second compact data structure.

36. The method of claim 35, wherein each of the first compact data structure and the second compact data structure comprises at least 500,000 values, and wherein the merging takes less than 5us.

37. The method of claim 31, further comprising: determining a memory constraint of the electronic data storage device for storing the compact data structure; and responsive to determining, setting a maximum number of defined ranges for the compact data structure.

38. The method of claim 31, wherein a ratio of a total number of performance metric values to a total number of distinct defined ranges in the compact data structure is greater than 500,000:1.

39. The method of claim 31, wherein the performance metric comprises a measure of server response time by a server device in response to requests for data by the one or more computing devices.

40. The method of claim 31, wherein the compact data structure is generated independent of identifying a performance metric value as a minimum or a maximum of the plurality of performance metric values.

41. The method of claim 31, further comprising: receiving a request for a statistical metric of the compact data structure; and generating, for each range of the compact data structure, a graphical representation of a count value associated with the respective range.

42. The method of claim 31, wherein each defined range of the compact data structure is associated with a corresponding percentile rank value, the percentile rank value being determined based on the count value associated with each defined range.

43. The method of claim 42, further comprising: receiving a request for a percentile rank of at least one performance metric value; and generating a graphical representation comprising the percentile rank value.

44. The method of claim 31, wherein storing the compact data structure in the electronic data storage device with less memory than would be required to store the plurality of performance metric values comprises a reduction in memory corresponding to a ratio of n:log(n), wherein n is a number of the performance metric values.

45. A system for obtaining performance metrics for one or more computing devices, the system comprising: 
at least one processor; and a memory storing instructions, that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 

receiving a plurality of performance metric values that represent a performance metric associated with operations performed by one or more computing devices; 
generating a compact data structure, wherein generating the compact data structure comprises: 
for each performance metric value in the plurality of performance metric values, identifying whether the performance metric value is within an existing defined range, when the performance metric value is within the existing defined range, incrementing an existing count value characterizing a number of performance metric values within the existing defined range, or when the performance metric value is not within any existing defined range, defining a new range, wherein boundaries of the new range are set as a second function of the performance metric value, the second function being based on a predefined accuracy value, and wherein an approximation of the performance metric value associated with the new range is within a threshold based on the predefined accuracy value, incrementing a new count value characterizing a number of performance metric values within the new range; and storing the compact data structure in an electronic data storage device with less memory than would be required to store the plurality of performance metric values in a sequence.

46. The system of claim 45, the operations further comprising: outputting output data of the compact data structure, the output data including the approximation of the performance metric value for each defined range of the compact data structure.

47. The system of claim 45, wherein an approximation of a given performance metric value is defined as logy(x) for a corresponding performance metric value, x, wherein = 1 - 2cr, wherein a is the predefined accuracy value, and wherein each range is defined as

48. The system of claim 45, the operations further comprising deriving a statistical approximation value from the compact data structure based on the approximation of the performance metric value for each defined range, the statistical approximation representing one or more of a mean, a median, a mode, a quantile value, and a standard deviation of the plurality of performance metric values.

49. The system of claim 45, wherein the compact data structure is a first compact data structure, the operations further comprising: merging the first compact data structure with a second compact data structure having the predefined accuracy value, wherein merging comprises: for each defined range of the first compact data structure that shares an index value with a defined range of the second compact data structure, adding a first count value associated with the defined range of the first compact data structure to a second count value of the defined range of the second compact data structure to generate a third count value, associating the third count value with the defined range of the first compact data structure, and discarding the defined range of the second compact data structure.

50. One or more non-transitory computer readable media storing instructions for obtaining performance metrics for one or more computing devices, the instructions, when executed by at least one processor, causing the at least one processor to perform operations comprising: 

receiving a plurality of performance metric values that represent a performance metric associated with operations performed by one or more computing devices; generating a compact data structure, wherein generating the compact data structure comprises: 
for each performance metric value in the plurality of performance metric values, identifying whether the performance metric value is within an existing defined range, when the performance metric value is within the existing defined range, incrementing an existing count value characterizing a number of performance metric values within the existing defined range, or when the performance metric value is not within any existing defined range, defining a new range, wherein boundaries of the new range are set as a second function of the performance metric value, the second function being based on a predefined accuracy value, and wherein an approximation of the performance metric value associated with the new range is within a threshold based on the predefined accuracy value, incrementing a new count value characterizing a number of performance metric values within the new range; and 

storing the compact data structure in an electronic data storage device with less memory than would be required to store the plurality of performance metric values in a sequence.
1. A method for generating and presenting augmented content, the method comprising:


displaying at least a portion of a reference content using a first display layer, the first display layer is displayed using at least a portion of a first display screen, the first display screen is a display screen controlled by an electronic device, wherein the electronic device controls one or more display screens;



generating a first set of filters using a first collection of relevant features associated with at least one of the reference content and the displayed portion of the reference content;


generating a second set of filters using a second collection of relevant features associated with a user;

generating a first set of categories using the first set of filters and the second set of
filters;

generating a first set of augmented content, the first set of augmented content includes one or more groups of augmented content for each category of the first set of categories, each group of the one or more groups of augmented content includes at least one augmented content, wherein each group of the one or more groups of augmented content is generated using at least one category of the first set of categories; and

displaying at least a portion of the first set of augmented content using a second display layer, wherein the user is able to interact with any one of the displayed portion of the reference content and the displayed portion of the first set of augmented content using any one of the first display screen and the electronic device.


2. The method of claim 1, further comprising: displaying the second display layer on top of the first display layer using the first display screen, the second display layer is a translucent display layer, wherein tile translucency of the second display layer is programmable using a programmable value in the full range of 0% to 100%, and a programmable value corresponding to 100% translucency produce a fully transparent second display layer.


3. The method of claim 1 wherein at least a part of the displayed portion
of the reference content is visible through at least a part of the second display layer.


4. The method of claim 2, wherein the user interaction with any one of the displayed portion of the reference content and the displayed portion of the first set of augmented content comprises at least one of a manipulation of at least a portion of the reference content displayed using a region of the first display layer, a manipulation of at least a portion of the first set of augmented content displayed using a region of the second display layer, hiding of the first display layer, hiding of the second display layer, modifying the translucency of the second display layer, a selection of a region of the first display screen, and a manipulation of a region of the first display screen.


5.  The method of claim 1, further comprising: displaying at least a portion of one or more of the first set of filters, the second set of filters, the first set of categories, a set of metrics, and a set of user preferences; and


saving at least a portion of one or more of the first set of filters, the second set of filters, the first set of categories, a set of metrics, and a set of user preferences.







6.  The method of claim 5, wherein the saved portion of the of one or more of the first set of filters, the second set of filters, the first set of categories, the set of metrics, and the set of user preferences is used to generate a new set of augmented content.



7.  The method of claim 1, wherein any one of the reference content and the at least one augmented content includes any one of a user-controlled content, a content from an online data provider, a content from an online service provider, a content from an online search engine, a content from an enterprise server, a content from a database, a content from a web page, a content using at least a portion of a previously generated augmented content, and a linked content.


8.  The method of claim 1, wherein the first display layer having a first size and at least one pixel located at a first position within the first display screen, the second display layer having a second size and at least one pixel located at a second position within the first display screen, and wherein the user is able to manipulate at least one of the first size, the first position, the second size, and the second position based on at least one of the first least one of a selection of an icon, a manipulation of a region of the first display screen, an activation of a button, and one or more user gesture on the first display screen.


9.  The method of claim 1, wherein the electronic device communicates with the first display screen using at least one of a wired communication and a wireless communication.


10.  The method of claim 1, wherein the electronic device includes any one or more of a mobile device, a handheld device, a human interface device, an electronic display device, a desktop monitor, a desktop computer, a personal computing device, a remote server, a touch-based input device, and a tablet based device.










Claims 31 – 50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 13/573,564, now U.S. Patent 9,275,148.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “at least a portion of the first set of augmented content is displayed using a second display layer, and wherein the user is able to interact with any one of the displayed portion of the reference content and the displayed portion of the first set of augmented content using the electronic display.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to providing more flexibility, immediacy of information transfer, increase productivity and enhance business intelligence for an enterprise.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31 – 34, 39 – 43, 45 – 48 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 9,697,316 issued to Gray Taylor et al. (“Taylor”).
With respect to claims 31, 45 and 50, Taylor discloses a method, system and a program product of obtaining performance metrics for one or more computing devices (abstract), comprising: 
receiving a plurality of performance metric values that represent a performance metric associated with operations performed by one or more computing devices (Fig. 1 – 2, Fig. 3, item 300 and column 16, lines 53 – 65); 
generating a compact data structure, wherein generating the compact data structure (Figs. 1 -2, item 320 in Fig. 3, and column 17, lines 5 – 10: "create a histogram representation data structure corresponding to a sparse exponential histogram representation of the parsed performance data" and having an accuracy parameter ε Fig, 6, column 11, lines 19-80: "the parameter ε is pre-determined based on the amount of allowable error" and “where ε an error parameter”, i.e. ε is an accuracy parameter, as interpreted) 
comprises: for each performance metric value in the plurality of performance metric values (Fig, 6, step 620 when performed for the first of the performance data values),
identifying whether the performance metric value is within an existing defined range, when the performance metric value is within the existing defined range (Fig. 6, step 630 and the loop implemented by the series of steps 620-645, wherein the bucket corresponds to scheme in column 11, lines 43-44 and lines 66-59, wherein K corresponds to the Index), 
incrementing an existing count value characterizing a number of performance metric values within the existing defined range, or when the performance metric value is not within any existing defined range (Figure 6, item 640, the loop implemented by the series of steps 620-645; the loop also allocates values to new buckets (i.e., ranges) determined In the same manner as necessary. Note that the final data structure does not comprise “empty buckets”, i.e. not ranges are allocated therein, step 650),
defining a new range, wherein boundaries of the new range are set as a second function of the performance metric value, the second function being based on a predefined accuracy value, and wherein an approximation of the performance metric value associated with the new range is within a threshold based on the predefined accuracy value (Figure 6, the loop also allocates values to new buckets (i.e., ranges) determined In the same manner as necessary. Note that the final data structure does not comprise “empty buckets”, i.e. not ranges are allocated therein, step 650), 
incrementing a new count value characterizing a number of performance metric values within the new range (Fig. 6: the loop also allocates values to new buckets (i.e., ranges) determined In the same manner as necessary. Note that the final data structure does not comprise “empty buckets”, i.e. not ranges are allocated therein, see step 650 in Fig, 6); and 
storing the compact data structure in an electronic data storage device with less memory than would be required to store the plurality of performance metric values in a sequence (column 12, lines 6 – 11, and this effect is automatically achieved by such (exponential) histogram as soon as the histogram relates to (significantly) more values than it has buckets).
As to claims 32 and 46, outputting output data of the compact data structure, the output data including the approximation of the performance metric value of each defined range of the compact data structure (Figures 3, items 310 – 330 and column 17, lines 5 – 12, create a histogram representation data structure corresponding to a sparse exponential histogram representation of the parsed performance data, wherein empty buckets of the sparse exponential histogram representation are omitted in the histogram representation data structure; and transmit or store the histogram representation data structure for subsequent analysis).
As to claims 33 and 47, an approximation of a given performance metric value is defined as logy(x) for a corresponding performance metric value, x, wherein y = 1 + 2α, wherein α is the predefined accuracy value, and wherein each range is defined as ylogy(x)-1 < x ≤ y logy(x) (column 11, lines 54 – 65, the data is evaluated to determine a bucket (630). The bucket for each value may be determined by the following equation: K=log(v)/(log(1+ ε)), where ε is an error parameter and wherein K corresponds to the Index and each performance data value is evaluated (620)).
As to claims 34 and 48, deriving a statistical approximation value from the compact data structure based on the approximation of the performance metric value for each defined range, the statistical approximation value representing one or more of a mean, a median, a mode, a quantile value, and a standard deviation of the plurality of performance metric values (see Figure 7, items 700 – 720 and column 12, lines 12: data analysis using sparse exponential histograms and lines 45 – 61: once the sparse exponential histogram representation has been received, the bucket containing the percentile of interest may be determined. Each bucket in a sparse exponential histogram may include a range of values associated with each bucket. The range of values for the bucket may be determined by formulas and may be used to estimate a value for a given percentile). 
As to claim 39, the performance metric comprises a measure of server response time by the server device in response to requests for data by the one or more computing devices (Figure 4 and column 7, lines 7 – 10 and 15 – 25: sparse histogram exponential generator may populate a sparse exponential histogram with the 1-minute latency (response time or access time) determined from the parsed performance data for a 1-minute time interval and the composite sparse exponential histograms generated by aggregator may be transmitted and/or stored in system storage and/or system level sparse histogram generator for further analysis and/or post-processing. For example, an administrator may want to evaluate the latency across multiple sites (e.g., geographic locations) for a given time period. The aggregator may retrieve data for the multiple sites from system storage to create a new composite histogram reflecting the latency (response time or access time) for multiple sites for a given time period). 
As to claim 40, the compact data structure is generated independent of identifying a performance metric value as a minimum or a maximum of the plurality of performance metric values (Fig. 6, the loop implemented by the series of steps 620-645 and the loop also allocates values to new buckets (i.e., ranges) determined In the same manner as necessary. Note that the final data structure does not comprise “empty buckets”, i.e. not ranges are allocated therein, see step 650 in Fig, 6)
As to claim 41, receiving a request for the statistical metric of the compact data structure; and generating, for each index value of the compact data structure, a graphical representation of a count value associated with the respective index value (Figures 4 and 7 and column 12, lines 31 – 40, a sparse exponential histogram representation may be received. A sparse exponential histogram representation may represent a dimension/metric pair of interest for a given time interval. The dimension/metric pair may be single host/latency and the given time interval may be 1-minute and/or 5-minute. The sparse exponential histogram representation may include buckets representing the range of values for the metric and/or time frame of interest).
As to claim 42, each defined range of the compact data structure is associated with a corresponding percentile rank value, the percentile rank value being determined based on the count value associated with each defined range (column 12, lines 40 – 43: each bucket may have a corresponding frequency count representing the number of times the values (e.g. latency) occurred within the range for that bucket during the given time interval and column 12, lines 45 – 47 and 58 – 61: once the sparse exponential histogram representation has been received, the bucket containing the percentile of interest may be determined and the range of values for the bucket may be determined by formulas and may be used to estimate a value for a given percentile).
As to claim 43, receiving a request for a percentile rank of at least one performance metric value; and generating a graphical representation comprising the percentile rank value (column 12, lines 45 – 56, once the sparse exponential histogram representation has been received, the bucket containing the percentile of interest may be determined. the percentile of interest may be the 99.sup.th percentile. In a sparse exponential histogram representation with 100,000 values, the bucket with the 99.sup.th percentile value would be the bucket with the 99,000.sup.th highest value. Once the bucket is determined containing that value is determined (e.g., by summing frequency counts until the bucket is reached where the sum reaches or passes 99,000), an assumption may be used to estimate the value for the 99.sup.th percentile). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claim 31 above, and further in view of USPGPUB 2003/0033403 issued to N. Lee Rhodes (“Rhodes”).
With respect to claim 37, Taylor discloses claimed subject substantially as claimed, however, Taylor does not explicitly disclose determining a memory constraint of the electronic data storage device for storing the compact data structure; and responsive to determining, setting a maximum number of defined ranges for the compact data structure.
Rhodes discloses claimed determining a memory constraint of the electronic data storage device for storing the compact data structure; and responsive to determining, setting a maximum number of defined ranges for the compact data structure. Rhodes discloses in Figure 8 and Para [0061], at 408, if the bin exists, the statistics are updated at the bin, indicated at 410. If a bin or node does not exist that corresponds to the computed bin key k, a bin is added to the tree structure indicated at 412. A maximum size for the tree structure may be optionally predefined. At 414, if the size of the tree structure as a result of adding the bin or node is not greater than the predetermined maximum size the statistics are updated at that node. At 414, if the size of the tree structure is greater than the predetermined maximum size optionally, the statistics of the lowest two bins or nodes are merged into a single node, indicated at 416).
Both Taylor and Rhodes are combinable because both arts are in the same field of endeavor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Taylor’s efficient data aggregation with sparse exponential histogram with the teachings of Rhodes’ network usages analysis system having dynamic statistical data distribution system and method in order to generate compact data structures representative of computing performance metrics of the computer systems to facilitate identification of the anomalous operation, so as to provide a real-time probability density distribution of high-volume, streaming network usage data having characteristics similar to Internet usage data.
In a modified system, the collected data is statistical information about the data stream and not the data stream itself so the amount of data to be handled is much reduced.

As to claim 38, Taylor discloses performance metric values to a total number of distinct defined ranges in the compact data structure is greater than 500,000:1 (Taylor: column 11, lines 19 – 23). 
Taylor does not explicitly disclose a ratio of a total number.
Rhodes discloses a ratio of a total number (Para [0047], The resolution factor r is defined as the number of bins desired per order of magnitude, and is pre-selected or predetermined by the user. For any bin computed in this way, the ratio of the upper limit of a bin to the lower limit of that same bin is a constant for all bins produced with the same value of r. 3 The ratio upper limit of bin k lower limit of bin k = 10 exponential 1/r) 
Both Taylor and Rhodes are combinable because both arts are in the same field of endeavor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Taylor’s efficient data aggregation with sparse exponential histogram with the teachings of Rhodes’ network usages analysis system having dynamic statistical data distribution system and method in order to generate compact data structures representative of computing performance metrics of the computer systems to facilitate identification of the anomalous operation, so as to provide a real-time probability density distribution of high-volume, streaming network usage data having characteristics similar to Internet usage data.
In a modified system, the collected data is statistical information about the data stream and not the data stream itself so the amount of data to be handled is much reduced.
As to claim 44, Taylor discloses storing the compact data structure in the electronic data storage device with less memory than would be required to store the plurality of performance metric values comprises a reduction in memory (column 11, line 54 – column 12, line 11). 
Taylor does not explicitly disclose a ratio of n:log(n), wherein n is a number of the performance metric values. 
Rhodes discloses a ratio of n:log(n), wherein n is a number of the performance metric values (Para [0041 – 0047]: in order to create or define bins 306 having exponentially increasing sizes, a bin key k is computed using the following formula: 2 k = r log b ( v ) = r ln ( v ) ln ( b ) = ( int ) floor ( r ln ( v ) ln ( b ) ), [0042] where 
[0043] v=value of the input usage variable. 
[0044] r=resolution factor, typically an integer. 
[0045] b=base of the logarithm function applied to v, typically 10. 
[0046] (int) converts the value produced by the floor function, which is often a floating point value type, into an integer, which can be positive or negative. 
[0047] the ratio of the upper limit of a bin to the lower limit of that same bin is a constant for all bins produced with the same value of r. 3 The ratio upper limit of bin k lower limit of bin k = 10 exponential 1/r).
Both Taylor and Rhodes are combinable because both arts are in the same field of endeavor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Taylor’s efficient data aggregation with sparse exponential histogram with the teachings of Rhodes’ network usages analysis system having dynamic statistical data distribution system and method in order to generate compact data structures representative of computing performance metrics of the computer systems to facilitate identification of the anomalous operation, so as to provide a real-time probability density distribution of high-volume, streaming network usage data having characteristics similar to Internet usage data.
In a modified system, the collected data is statistical information about the data stream and not the data stream itself so the amount of data to be handled is much reduced.

Allowable Subject Matter
Claims 35,36, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record consist of the combination of Taylor (USPAT 9,697,316), which discloses in a network-based service, a performance monitor monitors dimensions of the network-based service with regard to performance metrics. The performance monitor records the performance metrics of the network-based service as performance data. A performance data aggregator parses the performance data for particular performance metric of the performance metrics and particular dimension of the dimensions. The histogram representation data structure for subsequent analysis is transmitted or stored; Rhodes (USPGPUB 2003/0033403), which discloses a resulting statistical data distribution in the bins may be stored as a table in memory and is used to analyze the data stream. The data bins are created as needed and are of a width of exponentially increasing size to collect a statistical representation of the data stream. The x-axis shows the range of values proportional to the logarithm of a variable such as network usage in megabytes and the y-axis shows the frequency or number of events recorded within each bin. As usage data is collected and analyzed corresponding statistical data, namely frequency or number of events, is stored in a number of bins.
The combination of the above-mentioned prior arts made of records do not teach or fairly suggest, “wherein the compact data structure is a first compact data structure, merging the first compact data structure with a second compact data structure having the predefined accuracy value, wherein merging comprises: for each defined range of the first compact data structure that shares an index value with a defined range of the second compact data structure, adding a first count value associated with the defined range of the first compact data structure to a second count value of the defined range of the second compact data structure to generate a third count value, associating the third count value with the defined range of the first compact data structure, and discarding the defined range of the second compact data structure” as recited in claims 35 and 49.
The dependent claim (claim 36) recites “wherein each of the first compact data structure and the second compact data structure comprises at least 500,000 values, and wherein the merging takes less than 5ps”, being definite, further limiting, and fully enabled by the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bobick (USPGPUB 20140279971): involves decomposing the textual resources into a sequence of textual fragments using a processor and an associated memory. The sequence of textual fragments matched to relational pattern comprising tokens and word based relational bond is searched. The given textual fragment matching the tokens is determined, when the given textual fragment is matched with the word based relational bond. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 28, 2022					/SHAHID A ALAM/                                                                            Primary Examiner, Art Unit 2162